J-S43038-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 KEVIN DALE KEEFER, SR.                 :
                                        :
                   Appellant            :   No. 1483 MDA 2018

        Appeal from the Judgment of Sentence Entered May 2, 2018
   In the Court of Common Pleas of Franklin County Criminal Division at
                     No(s): CP-28-CR-0000327-2015,
                         CP-28-CR-0001104-2015

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 KEVIN DALE KEEFER, SR.                 :
                                        :
                   Appellant            :   No. 1484 MDA 2018

        Appeal from the Judgment of Sentence Entered May 2, 2018
   In the Court of Common Pleas of Franklin County Criminal Division at
                     No(s): CP-28-CR-0000327-2015,
                         CP-28-CR-0001104-2015


BEFORE:   GANTMAN, P.J.E., DUBOW, J., and STEVENS*, P.J.E.

MEMORANDUM BY STEVENS, P.J.E.:                  FILED OCTOBER 25, 2019

     Appellant, Kevin Dale Keefer, Sr., appeals from the judgments of

sentence entered at two separate lower court docket numbers. After a careful

review, we quash this appeal.




____________________________________
* Former Justice specially assigned to the Superior Court.
J-S43038-19


        The relevant facts and procedural history are as follows: Appellant was

charged with various offenses at lower court docket numbers CP-28-CR-

0000327-2015 (“0000327-2015”) and CP-28-CR-0001104-2015 (“0001104-

2015”), and the Commonwealth filed a motion to join the cases for trial, which

the trial court granted. Appellant proceeded to a jury trial, at the conclusion

of which, at docket number 0000327-2015, the jury convicted Appellant of

endangering the welfare of a child, dissemination of explicit sex material to a

minor, two counts of unlawful contact with a minor, indecent assault, and

corruption of a minor.1 At docket number 0001104-2015, the jury convicted

Appellant of intimidation of a witness, corruption of a minor, and three counts

of criminal conspiracy.2

        On May 2, 2018, at docket number 0000327-2015, the trial court

sentenced Appellant to 12 to 42 months in prison for endangering the welfare

of a child, 12 to 42 months in prison for one count of unlawful contact with a

minor, 12 to 42 months in prison for one count of unlawful contact with a

minor, and 12 to 42 months in prison for corruption of minors.3 The sentences

were imposed consecutively. Additionally, on May 2, 2018, at docket number



____________________________________________


1   18 Pa.C.S.A. §§ 4304, 5903, 6318, 3126, and 6301, respectively.

2   18 Pa.C.S.A. §§ 4952, 6301, and 903, respectively.

3 The trial court imposed no further penalty for Appellant’s convictions for
dissemination of explicit sex material to a minor or indecent assault at docket
number 0000327-2015.

                                           -2-
J-S43038-19


0001104-2015, the trial court sentenced Appellant to 12 to 42 months in

prison for intimidation of a witness, 9 to 30 months in prison for corruption of

a minor, 12 to 42 months in prison for one count of conspiracy, 6 to 24 months

in prison for one count of conspiracy, and 9 to 30 months in prison for one

count of conspiracy. The sentences were imposed consecutively to each other

as well as consecutively to the expiration of the sentences at lower court

docket number 0000327-2015. For both cases, Appellant filed a timely post-

sentence motion, which the trial court denied on August 8, 2018, in a single

order listing both docket numbers.

      On September 6, 2018, Appellant filed a notice of appeal listing both

docket numbers. Specifically, our review of the certified record reveals that

an original notice of appeal was filed at docket number 0001104-2015, and a

photocopy of that notice of appeal was placed in the record for docket number

0000327-2015. Appeals for both docket numbers were then entered on this

Court’s docket, and on September 18, 2018, this Court sua sponte

consolidated the appeals.

      On November 16, 2018, this Court issued a rule to show cause for

Appellant to explain why we should not quash the appeal based on our

Supreme Court’s decision in Commonwealth v. Walker, ___ Pa. ___, 185

A.3d 969, 971 (2018) (holding that “where a single order resolves issues

arising on more than one docket, separate notices of appeal must be filed for

each of those cases.”). See Order, filed 11/16/18. On November 28, 2018,


                                     -3-
J-S43038-19


Appellant filed a counseled response in which he averred the appeal should

not be quashed since the lower court joined the two cases for trial upon the

Commonwealth’s request. On December 3, 2018, this Court discharged the

rule to show cause and referred the matter to the merits panel.

       The Official Note to Rule 341(a) of the Pennsylvania Rules of Appellate

Procedure provides, in relevant part:

       Where…one or more orders resolves issues arising on more than
       one docket or relating to more than one judgment, separate
       notices of appeal must be filed. Commonwealth v. C.M.K., 932
       A.2d 111, 113 & n.3 (Pa.Super. 2007) (quashing appeal taken by
       single notice of appeal from order on remand for consideration
       under Pa.R.Crim.P. 607 of two persons’ judgments of sentence).

Pa.R.A.P. 341, Official Note.

       Until recently, courts of this Commonwealth would allow appeals to

proceed even if they failed to conform with Pa.R.A.P. 341.        See In the

Interest of P.S., 158 A.3d 643, 648 (Pa.Super. 2017). However, on June 1,

2018, our Supreme Court held in Walker that Rule 341 requires that “where

a single order resolves issues arising on more than one docket, separate

notices of appeal must be filed for each case.” Walker, supra, 185 A.3d at

971.   Our Supreme Court concluded that “[t]he Official Note to Rule 341

provides a bright-line mandatory instruction to practitioners to file separate

notices of appeal….The failure to do so requires the appellate court to quash

the appeal.” Id. at 976-77. See Commonwealth v. Luciani, 201 A.3d 802,

805 n.2 (Pa.Super. 2018) (recognizing that, despite the fact that charges filed

at two separate docket numbers are joined for trial, appellants are required

                                     -4-
J-S43038-19


to file separate notices of appeal under Walker).           Our Supreme Court

provided that its decision in Walker applies prospectively to appeals filed after

June 1, 2018.

      In the case sub judice, we apply Walker since Appellant’s notice of

appeal was filed after the Walker decision. Here, the record contains two

identical notices of appeal listing both lower court docket numbers.            After

careful consideration, and consistent with existing precedent, we conclude

Appellant has not complied with Walker’s mandate.

      In a similar case, Commonwealth v. Creese, ___ A.3d ___, 2019 Pa.

Super. 241 (Pa.Super. Aug. 14, 2019), this Court quashed an appeal where

the appellant filed a notice of appeal listing four docket numbers that was

simply photocopied and placed in each record.         In quashing, we held the

following:

      We read our Supreme Court’s decision in Walker as instructing
      that we may not accept a notice of appeal listing multiple docket
      numbers, even if those notices are included in the records of each
      case. Instead, a notice of appeal may contain only one docket
      number. We recognize the severity of this application. However,
      if we consistently apply Walker by quashing any notice of appeal
      filed after June 1, 2018 that contains more than one docket
      number, consistent with Walker, and regardless of what occurred
      in the actual filing of that notice of appeal below, it will ultimately
      benefit appellants and counsel by providing clear guidance on how
      to satisfy Walker and Rule 341(a). Conversely, if we create
      exceptions to Rule 341 and Walker to avoid a harsh result, we
      will return to a scenario that the amendment to the Official Note
      and Walker sought to abrogate. In addition, we will do a
      disservice to appellants and counsel by applying the rule in a
      manner that is both confusing and inconsistent, the latter of which
      would be patently unfair.


                                       -5-
J-S43038-19



Creese, 2019 PA Super 241, at *2.4

       Accordingly,     consistent    with     the   foregoing   precedent,   we   are

constrained to quash the instant appeal.

       Appeal Quashed.


       Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/25/2019




____________________________________________


4In Creese, we explained how our Prothonotary may treat the appeal when
an appellant files a notice of appeal listing multiple docket numbers, even
when this notice of appeal is placed in the lower court records for each of the
cases:
      Our Court will then assign an appellate docket number to each
      case, and either consolidate the appeals by per curiam order, or
      assign them consecutive journal numbers, at which point the
      panel may then consolidate the appeals if it so chooses. The four
      captions in this appeal, which were generated administratively, do
      not cure the Walker violation. The clerk of courts have purely
      ministerial powers. See In re Administrative Order, 594 Pa.
      346, 936 A.2d 1, 9 (2007) (“It is ‘well settled’ in the intermediate
      appellate courts of this Commonwealth that the role of the
      Prothonotary of the court of common pleas, while vitally
      important, is purely ministerial....Further, as ‘[t]he Prothonotary
      is merely the clerk of the court of Common Pleas[,] [h]e has no
      judicial powers, nor does he have power to act as attorney
      for others by virtue of his office.”) (emphasis added)).
Creese, 2019 PA Super 241, at *2 n.2 (emphasis in original).

                                           -6-
J-S43038-19




              -7-